NU SKIN ENTERPRISES, INC.
DEFERRED COMPENSATION PLAN



First Effective as of December 14, 2005
Amended and Restated Effective January 1, 2008


NU SKIN ENTERPRISES, INC.
DEFERRED COMPENSATION PLAN


PREAMBLE

Nu Skin Enterprises, Inc., (the “Company”) has previously established the
Nu Skin Enterprises, Inc. Deferred Compensation Plan (the “Plan”). The purpose
of the Plan is to provide a select group of management, highly compensated
employees, or Directors of the Company (and certain affiliates) with the
opportunity to defer a portion of their compensation. The Plan is intended to
constitute an unfunded “top hat” plan described in Section 201(2), 301(a)(3),
and 401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). As a “top hat” plan, the Plan is not subject to ERISA’s eligibility,
vesting, funding, or fiduciary responsibility requirements. The Plan has made a
notice filing with the United States Department of Labor (the “DOL”) and is
required to provide information to the DOL on request.

This Plan is hereby restated effective as of January 1, 2008. The Plan has been,
and shall continue to be, administered in good faith compliance with
Section 409A and interim guidance issued thereunder from December 15, 2005 until
January 1, 2008. The terms of this restated Plan document are intended to comply
with final regulations issued under Section 409A of the Code, which become
effective January 1, 2008.


ARTICLE 1


DEFINITIONS

The following words and phrases used in the Plan with the initial letter
capitalized shall have the meanings set forth in this Article, unless a clearly
different meaning is required by the context in which the word or phrase is
used:

1.1.     “Account” means all of such accounts as are established under this Plan
from time to time.

1.2.     “Affiliate” means (a) a corporation that is a member of the same
control group of corporations (within the meaning of Section 414(b) of the Code)
as is the Company, (b) any other trade or business (whether or not incorporated)
controlling, controlled by, or under common control (within the meaning of
Section 414(c) of the Code) with the Company, and (c) any other corporation,
partnership, or other organization that is a member of an affiliated service
group (within the meaning of Section 414(m) of the Code) with the Company or
which is otherwise required to be aggregated with the Company under
Section 414(o) of the Code.

1.3.     “Base Salary” means a Participant’s annual base salary, excluding
bonuses, commissions, incentive and all other remuneration for services rendered
to the Company and prior to reduction for any salary deferrals, including but
not limited to, deferrals under plans established pursuant to Section 125 of the
Code or qualified pursuant to Section 401(k) of the Code.

1.4.     “Beneficiary” means the person or entity that a Participant, in his
most recent written designation filed with the Plan Administrator has designated
to receive his benefit under the Plan in the event of his death. Changes in
designations of Beneficiaries may be made upon written notice to the Plan
Administrator in any form as the Plan Administrator may prescribe.

1.5.     “Board of Directors” or “Board” means the Board of Directors of the
Company.

1.6.     “Bonus” means the additional cash compensation paid to a Participant by
the Company or an Affiliate pursuant to any incentive or bonus plan, program, or
practice of the Company or an Affiliate.

1.7.     “Change of Control” means a “change in the ownership of the Employer,”
a “change in effective control of the Employer,” and/or a “change in the
ownership of a substantial portion of the Employer’s assets” as defined under
Treasury Regulation § 1.409A-3(i)(5).

1.8.     “Code” means the Internal Revenue Code of 1986, as amended.

1.9.     “Company” means NU SKIN ENTERPRISES, INC. and any successor
corporations.

1.10.     “Company Contribution” means contributions by the Company pursuant to
Section 3.2 of this Plan.

1.11.     “Company Contribution Account” means the bookkeeping account
maintained by or for the Company for each Participant that is credited with an
amount equal to the Company Contributions Amount, if any, and earnings and
losses credited on such amounts pursuant to Section 4.2.

1.12.     “Compensation” means Base Salary or Director Fees payable in such Plan
Year, and Bonuses earned in such Plan Year (whether payable during such Year or
the following Year), that the Participant is entitled to receive for services
rendered to the Company.

1.13.     “Compensation Committee” means the compensation committee appointed by
the Board of Directors, which includes select members of the Board of Directors.

1.14     “Deferral Account” means the bookkeeping account maintained by or for
the Plan Administrator for each Participant, which account is credited with
amounts equal to the portion of the Participant’s Compensation that he or she
elects to defer, and the earnings and losses pursuant to Section 4.1.

1.15.     “Deferral Contributions” means contributions by a Participant pursuant
to Section 3.1 of this Plan.

1.16.     “Director” means a non-employee director of the Company.

1.17.     “Director Fees” means all Board and committee meeting fees payable to
a Director, and any annual retainer payable for a Plan Year beginning after the
Effective Date, determined in each case before reduction for amounts deferred
under the Plan. Director Fees do not include expense reimbursements, incentive
stock awards or any form of noncash compensation or benefits.

1.18.     “Disability” means any illness or other physical or mental condition
of a Participant that renders the Participant unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months and in which Participant is receiving income replacement benefits for a
period of not less than 3 months under and accident and health plan covering
employees. The Plan Administrator may require such medical or other evidence as
it deems necessary to judge the nature and permanency of the Participant’s
condition.

1.19.     “Distributable Amount” means the vested balance in Participant’s
Deferral Account and Company Contribution Account.

1.20.     “Effective Date” means the effective date of this restatement, which
shall be January 1, 2008. The original effective date of the Plan was
December 14, 2005. 1.21. “Employee” means (1) each person receiving
remuneration, or who is entitled to remuneration, for services rendered to the
Company or an Affiliate as a common-law employee, or (2) a Director of the
Company or an Affiliate.

1.22.     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

1.23.     “Fund” means one or more of the investment funds selected by the Plan
Administrator pursuant to Section 3.3.

1.24.     “Interest Rate” means, for each Fund, an amount equal to the net gain
or loss on the assets of such Fund during each month, as determined by the Plan
Administrator.

1.25.     “Participant” means an Employee who has been selected to participate
under Section 2.1, who has elected to participate under Section 2.2, and whose
participation has not been terminated. If indicated by the context, the term
Participant also includes former Participants whose active participation in the
Plan has terminated but who have not received all amounts to which they are
entitled under the Plan.

1.26. “Participation Agreement” means the agreement entered into by the Company
and a Participant as set forth in Section 2.2.

1.27. “Plan” means the Nu Skin Enterprises, Inc. Deferred Compensation Plan, as
amended from time to time.

1.28. “Plan Administrator” means the Compensation Committee or its designated
agents (to the extent such authority has been designated by the Compensation
Committee).

1.29.     “Plan Year” shall mean the calendar year.

1.30.     “Reasonable Time” shall mean any date within the same calendar year as
the applicable distribution event (e.g., Termination of Employment) or, if
later, by the 15th day of the third calendar month following the occurrence of
such distribution event.

1.31.     “Scheduled Withdrawal” means the distribution date elected by the
Participant for an in-service withdrawal from such Accounts deferred in a given
Plan Year, and earnings and losses attributable thereto, as set forth on the
election form for such Plan Year.

1.32.     “Separation from Service” means a severance of a participant’s
employment relationship with the Company and all Affiliates for any reason other
than the participant’s death. Whether a Separation from Service has occurred is
determined under Section 409A of the Code and Treasury Regulation 1.409A-1(h)
(i.e., whether the facts and circumstances indicate that the Employer and the
employee reasonably anticipated that no further services would be performed
after a certain date or that the level of bona fide services the employee would
perform after such date (whether as an employee or independent contractor) would
permanently decrease to no more than 20% of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding 36 month period (or the full period of services to the
employer if the employee has been providing services to the employer less than
36 months)). Separation from Service shall not be deemed to occur while the
employee is on military leave, sick leave or other bona fide leave of absence if
the period does not exceed six (6) months or, if longer, so long as the employee
retains a right to reemployment with the Company or an affiliate under an
applicable statute or by contract. For this purpose, a leave is bona fide only
if, and so long as, there is a reasonable expectation that the employee will
return to perform services for the Company or an affiliate. Notwithstanding the
foregoing, a 29 month period of absence will be substituted for such 6 month
period if the leave is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of no less than 6 months and that causes the employee to
be unable to perform the duties of his or her position of employment.

1.33.     “Trust Agreement” means any trust agreement established pursuant to
Section 8.1 between the Company and the Trustee or any trust agreement hereafter
established.

1.34.     “Trustee” means the Trustee under the Trust Agreement.

1.35.     “Trust Fund” means all assets of whatsoever kind or nature held from
time to time by the Trustee pursuant to the Trust Agreement and forming a part
of this Plan, without distinction as to income and principal and without regard
to source, i.e., Participant contributions, earnings, or forfeitures.


ARTICLE 2


ELIGIBILITY

2.1.     General. For purposes of Title I of ERISA, the Plan is intended to be
an unfunded plan of deferred compensation covering a select group of management,
highly compensated employees, and Directors. As a result, participation in the
Plan shall be limited to Employees who are properly included in one or all of
these categories. The Plan Administrator shall designate the individuals who are
eligible to participate in the Plan. The Plan Administrator, in the exercise of
its discretion, may exclude an Employee who otherwise meets the requirements of
this Section 2.1 from participation in the Plan if it concludes that excluding
the Employee is necessary to satisfy these requirements. The Plan Administrator
also may exclude an Employee who otherwise meets the requirements of this
Section 2.1 for any other reason, or for no reason, as the Plan Administrator
deems appropriate.

2.2.     Participation. Each Employee who is designated as eligible to
participate in the Plan by the Plan Administrator may become a Participant by
completing and signing an enrollment form provided by the Plan Administrator and
delivering the form to the Plan Administrator. The Employee must designate on
the form the amount of his Deferral Contributions and must authorize the Company
or an Affiliate to reduce his Compensation in an amount equal to his Deferral
Contributions.

2.3.     Timing of Participation. After an Employee has been selected by the
Plan Administrator to participate in the Plan for the first time (and does not
participate in or has not previously participated in another voluntary deferral
plan of the Company or an Affiliate), the Employee has 30 days to notify the
Plan Administrator whether he will participate in the Plan. If the Employee
timely notifies the Plan Administrator of his intent to participate in the Plan,
the Employee’s participation will commence on the first payroll period following
or coinciding with the first day of the calendar month after the Plan
Administrator is so notified. If the Employee does not timely notify the Plan
Administrator of his intent to participate in the Plan, the Employee’s
participation may commence on the first payroll period following or coinciding
with the first day of any later Plan Year by notifying the Plan Administrator
prior to the first day of such Plan Year and provided further that the Plan
Administrator determines that the Employee remains eligible to participate in
the Plan under Section 2.1.

2.4.     Discontinuance of Participation. Once an Employee is designated as a
Participant, he will continue as such for all future Plan Years unless the Plan
Administrator specifically discontinues his participation. The Plan
Administrator may discontinue an individual’s participation in the Plan at any
time for any or no reason. If an individual’s participation is discontinued, the
individual will no longer be eligible to make future deferral elections or
receive Company Contributions. The Employee will not be entitled to receive a
distribution, however, until the occurrence of one of the events listed in
Article VI, or as permitted in Article VII.


ARTICLE 3


DEFERRAL ELECTIONS

3.1.

Elections to Defer Compensation.


3.1.1.

Deferral of Base Salary. For any Plan Year, a Participant may elect to defer a
portion of the Base Salary otherwise payable to him. Any such deferrals shall be
in whole percentages or a specific dollar amount of the Participant’s Base
Salary, as specified in the Participant’s Participation Agreement.


3.1.2.

Deferral of Bonuses. A Participant may also elect to defer a portion of any
Bonus which might be payable to him by the Company. Any such deferrals shall be
in whole percentages or a specific dollar amount of the Participant’s Bonus, as
specified in the Participant’s Participation Agreement.


3.1.3.

Limitations on Deferrals. A Participant may elect to defer up to 80% of
Participant’s Base Salary and 100% of Participant’s Bonus for each Plan Year,
provided that the total amount deferred by a Participant shall be limited in any
calendar year, if necessary, to satisfy any employment tax, income tax and
employee benefit plan withholding requirements as determined in the sole and
absolute discretion of the Plan Administrator. There is no minimum deferral
amount. The Plan Administrator reserves the right to change such limits from
time to time.


3.1.4.

Duration of Compensation Deferral Election. An Employee’s initial election to
defer Compensation must be made within the time frame established by the Plan
Administrator, which shall be prior to the taxable year in which the election
relates and is to be effective with respect to Compensation earned for services
performed after such deferral election is processed. Such election shall specify
the time and method of distribution of the annual deferral amount in accordance
with Articles VI and VII. A Participant may increase, decrease or terminate a
deferral election with respect to Compensation for any subsequent Plan Year by
filing a new election within the time frame established by the Plan
Administrator but in no event later than December 31 in the year prior to the
beginning of the next Plan Year, which election shall be effective on the first
day of the next following Plan Year. In the absence of a Participant making a
new election, the last election on file will apply to deferrals for the new Plan
year. In the case of an employee who first becomes eligible to participate in
the Plan after January 1, 2006 (and does not participate in or has not
previously participated in another voluntary deferral plan of the Company or an
Affiliate), such Employee shall have 30 days from the date he becomes eligible
to make an election with respect to Compensation earned for services performed
subsequent to the election. Such election shall be for the remainder of the Plan
Year (and future Plan Years, unless subsequently changed prior to the
commencement of a given Plan year) in the event the Plan Year has commenced.
Such election shall specify the time and method of distribution of the annual
deferral amount in accordance with Articles VI and VII.


3.1.5.

Elections Other Than Initial Election. Any Employee or Director who has
terminated a prior Compensation deferral election may elect to again defer
Compensation by completing and signing an enrollment form provided by the Plan
Administrator and delivering the form to the Plan Administrator within the time
frame established by the Plan Administrator but in no event later than
December 31 of the year prior to the beginning of the Plan Year to which such
deferral election relates. An election to defer Compensation must be filed in a
timely manner in accordance with Section 3.1(d). Such election shall apply to
Compensation for services performed in the Plan Year to which such deferral
election relates. Such election shall specify the time and method of
distribution of the annual deferral amount in accordance with Articles VI and
VII.


3.2.

Company Contribution. The Plan Administrator shall determine, in its sole
discretion, an amount, if any, to be credited to each Participant’s Account and
the timing of such contributions. The Plan Administrator may, in its sole
discretion and at any time, modify the amount or timing of any such Company
Contribution with respect to any Participant, or terminate such Company
Contributions with respect to any Participant.


3.3.

Investment Elections.


(a)

At the time of making the deferral elections described in Section 3.1,
Participant shall designate, on a form provided by the Plan Administrator, the
types of investment funds in which Participant’s Account will be deemed to be
invested for purposes of determining the amount of earnings and losses to be
credited to that Account. In making the designation pursuant to this
Section 3.3, Participant may specify that all or any percentage of his Account
is to be deemed invested, in whole percentage increments, in one or more of the
types of investment funds deemed to be provided under the Plan, as communicated
from time to time by the Plan Administrator. A Participant may change the
designation made under this Section 3.3 by filing an election, on a form
provided by the Plan Administrator, on a daily basis (limited to 4 per month).
If a Participant fails to elect a type of fund under this Section 3.3, he or she
shall be deemed to have elected the money market type of investment fund.


(b)

Although a Participant may designate the type of investments, the Plan
Administrator shall not be bound by such designation. The Plan Administrator may
select from time to time, in its sole and absolute discretion, commercially
available investments of each of the types communicated by the Plan
Administrator to the Participant pursuant to Section 3.3(a) above to be the
Funds. The Interest Rate of each such commercially available investment fund
shall be used to determine the amount of earnings or losses to be credited to
Participant’s Account under Article IV.



ARTICLE 4


DEFERRAL ACCOUNTS

4.1.

Deferral Accounts. The Plan Administrator shall establish and maintain a
Deferral Account for each Participant under the Plan. Each Participant’s
Deferral Account shall be further divided into separate subaccounts (“investment
fund subaccounts”), each of which corresponds to an investment fund elected by
the Participant pursuant to Section 3.3(a). A Participant’s Deferral Account
shall be credited as follows:


(a)

Within a reasonable time after amounts are withheld and deferred from a
Participant’s Compensation, the Plan Administrator shall credit the investment
fund subaccounts of the Participant’s Deferral Account with an amount equal to
Compensation deferred by the Participant in accordance with the Participant’s
election under Section 3.3(a); that is, the portion of the Participant’s
deferred Compensation that the Participant has elected to be deemed to be
invested in a certain type of investment fund shall be credited to the
investment fund subaccount corresponding to that investment fund;


(b)

Each business day, each investment fund subaccount of a Participant’s Deferral
Account shall be credited with earnings or losses in an amount equal to that
determined by multiplying the balance credited to such investment fund
subaccount as of the prior day plus contributions credited that day to the
investment fund subaccount by the Interest Rate for the corresponding fund
selected by the Company pursuant to Section 3.3(b).


(c)

In the event that a Participant elects for a given Plan Year’s deferral of
Compensation to have a Scheduled Withdrawal, all amounts attributed to the
deferral of Compensation for such Plan Year shall be accounted for in a manner
which allows separate accounting for the deferral of Compensation and investment
gains and losses associated with such Plan Year’s deferral of Compensation.


4.2.

Company Contribution Account. The Plan Administrator shall establish and
maintain a Company Contribution Account for each Participant under the Plan.
Each Participant’s Company Contribution Account shall be further divided into
separate investment fund subaccounts corresponding to the investment fund
elected by the Participant pursuant to Section 3.3(a). A Participant’s Company
Contribution Account shall be credited as follows:


(a)

On the third business day after a Company Contribution, the Plan Administrator
shall credit the investment fund subaccounts of the Participant’s Company
Contribution Account with an amount equal to the Company Contribution, if any,
applicable to that Participant, that is, the proportion of the Company
Contribution, if any, which the Participant elected to be deemed to be invested
in a certain type of investment fund shall be credited to the corresponding
investment fund subaccount; and


(b)

Each business day, each investment fund subaccount of a Participant’s Company
Contribution Account shall be credited with earnings or losses in an amount
equal to that determined by multiplying the balance credited to such investment
fund subaccount as of the prior day plus contributions credited that day to the
investment fund subaccount by the Interest Rate for the corresponding Fund
selected by the Company pursuant to Section 3.3(b).


4.3.

Schedule a Accounts for Pre-Existing Deferred Compensation Obligations. Prior to
the Effective Date of the Plan, the Company and/or certain of its Affiliates had
entered into non-qualified deferred compensation arrangements with certain
Participants employed by the Company and/or its Affiliates. The terms of such
arrangements are set forth in individual “plans” or agreements signed by the
Company and/or an Affiliate and the employee. The deferred compensation
arrangements identified on Schedule A attached hereto (“Schedule A
Arrangements”) are incorporated herein by reference. It is intended that the
Schedule A Arrangements will comply with Code Section 409A . Effective
January 1, 2005, the rights and obligations of the parties to those arrangements
will be governed by the terms of this Plan, and will not be governed by the
terms of the Schedule A Arrangements, except as otherwise provided hereafter.
The Plan Administrator will establish and maintain under this Plan a “Schedule A
Account” for each Participant who is party to a Schedule A Arrangement
(“Schedule A Participant’) and will credit to such Schedule A Account for each
Schedule A Participant the value as of January 1, 2006 of the respective
Schedule A Participant’s Compensation Account(s) as established under the
applicable Schedule A Arrangement. For greater clarity, generally the
Compensation Accounts under the Schedule A Arrangements are divided into two
sub-accounts (Employee Compensation Sub-Account and Company Compensation
Sub-Account), and this distinction will be maintained under the Schedule A
Accounts. The Company Compensation Sub-Account will continue to vest in
accordance with the terms of the applicable Schedule A Arrangement. In addition,
the Plan Administrator may further divide the sub-accounts under the Schedule A
Accounts into separate investment fund sub-accounts corresponding to the
investment fund elected by the Participant pursuant to Section 3.3(a).
Schedule A Participants will elect, prior to December 31, 2006, the form of
distribution for their Schedule A Accounts and such elections will comply with
IRC Section 409A and applicable guidance thereunder. If a Schedule A Participant
has not designated a form or payment for his or her Schedule A Account on or
before December 31, 2006, the form of payment designated in the applicable
Schedule A Arrangement will be the default form of payment for such Schedule A
Account(s). After December 31, 2006, any change in the form of payment as to a
Schedule A Account must be in accordance with the requirements of Section 6.5(f)
of this Plan respecting election changes for forms of payment. The timing of
distributions of Schedule A Accounts will be governed by the terms of this Plan.


4.4.

Accounting. At the end of each quarter, the Company shall notify each
Participant as to the amount, if any, of Participant’s Deferral Account and
Company Contribution Account. The accounting shall specify the vested portion of
amounts held pursuant to the Plan.


4.5.

Preservation of Accounts. A Participant shall not be deemed to have had a
Separation from Service for purposes of preservation of all Deferral Accounts
and Company Contribution Accounts in the event of a bona fide approved leave of
absence from the Company for a prolonged period of time for:


(a)

Service as a full-time missionary for any legally recognized ecclesiastical
organization, or


(b)

United States Military duty.


Notwithstanding the foregoing, a Separation from Service shall be deemed to
occur six months after commencement of the leave in the absence of a contractual
or statutory right to re-employment.


ARTICLE 5


VESTING

5.1.     Vesting in Deferral Account. Subject to Section 6.1, Participant shall
be 100% vested in his Deferral Account at all times.

5.2.     Vesting in Company Contribution Account. Subject to Section 6.1, each
Participant shall be 100% vested in his Company Contribution Account upon the
earlier of the following events:

(a)     Participant attains 60 years of age;

(b)     Participant has been employed by the Company for a period or twenty (20)
years; or

(c)     Participant’s death or Disability as defined in the Plan.

(d)     The Plan Administrator may, in its discretion, accelerate vesting of a
Participant in his Company Contribution Account.

5.3.     Competing Business. Notwithstanding Sections 5.1 and 5.2 above,
Participant shall forfeit all benefits accruing under this Plan if (i) at any
time during employment with the Company, Participant directly or indirectly
enters into the employment of or owns any interest in any other company,
business or corporation which competes directly or indirectly with the business
of the Company, or Participant allows the association of his name with or
renders any service or assistance or advice, whether or not for consideration,
to any other corporation, company or business which company, business or
corporation is in competition with the Company, and (ii) the Plan Administrator
elects to terminate such benefits as a result of such actions.


ARTICLE 6


DISTRIBUTION OF BENEFITS

6.1.

Separation From Service. A Participant who incurs a Separation from Service with
the Company and all Affiliates for any reason other than death or Disability is
entitled to distribution of amounts vested and credited to his Account at the
time and in the manner provided in Section 6.5.


6.2.

Disability Retirement. A Participant who separates from service with the Company
or an Affiliate due to Disability and who has satisfied all of the covenants,
conditions and promises contained in this Plan (to the extent applicable) is
entitled to a distribution of amounts vested and credited to his Account as
provided in Section 6.5. Subject to Section 6.5, the payments may commence as of
his date of Separation from Service due to Disability.


6.3.

Death.


(a)

Benefit. If a Participant (which term for purposes of this Section includes a
former Participant) dies before the day on which his benefit payments commence,
the Participant’s Beneficiary is entitled, at the time and in the manner
provided in Section 6.5, the following:


(1)

the amount of Participant’s Deferral Account, including any earnings thereon;
and


(2)

for Participants that have been credited with Company Contributions pursuant to
Section 3.2, the greater of (i) the vested portion of Participant’s Account,
including any earnings thereon, as of the date of Participant’s death; or
(ii) an amount equal to five times the average of Participant’s Base Salary for
the three most recent years.


(b)

Death After Commencement of Benefits. If a former Participant dies after the day
on which his benefit payments commence, but prior to the complete distribution
of all amounts to which such Participant is entitled, the Participant’s
Beneficiary is entitled to receive any remaining amounts to which Participant
would have been entitled had the Participant survived at the time and in the
manner provided in Section 6.5. The Plan Administrator may require and rely upon
such proofs of death and the right of any Beneficiary to receive benefits under
this Section 6.3 as the Plan Administrator may reasonably determine, and its
determination of death and the right of such Beneficiary to receive payment is
binding and conclusive upon all persons.


6.4.

Change of Control. In the event of a Change of Control, the Plan Administrator
may, in its discretion, accelerate vesting of a Participant in his Company
Contribution Account.


6.5.

Time and Method of Distribution of Benefits. Payment shall commence within a
Reasonable Time following the earliest to occur of the following events in (a),
(b) or (c) below:


(a)

Termination. Payment to a Participant who is entitled to benefits under
Section 6.1 will commence within a Reasonable Time following the Participant’s
Separation from Service. In the event that Participant is a “Specified
Employee,” as defined under Treasury Regulation § 1.409A-1(i), payment to
Participant will begin no earlier than six months following Participant’s
Separation from Service (or upon the Participant’s death, if earlier).


(b)

Disability. Payment to a Participant who is entitled to benefits under
Section 6.2 will commence within a Reasonable Time after the Participant’s
Separation from Service due to a Disability. In the event that Participant is a
“Specified Employee,” as defined under Treasury Regulation § 1.409A-1(i),
payment to Participant will begin no earlier than six months following
Participant’s Separation from Service (or upon the Participant’s death, if
earlier).(1)


(c)

Death. Payment to the Beneficiary of a Participant who is entitled to benefits
under Section 6.2 will commence within a Reasonable Time after the Participant’s
death.


(d)

Death After Commencement of Payments. If a Participant dies after the day on
which his benefit payments commence but before the complete distribution to such
Participant of the benefits payable to him under the Plan, any remaining
benefits will continue to be distributed to the Participant’s Beneficiary in the
same manner as elected by the Participant under Section 6.5(e).(2) Payments to
the Beneficiaries entitled to payments pursuant to Section 6.3 will be made
within a Reasonable Time following the death of Participant.


(e)

Form of Payment. Any distribution paid from the Plan to a Participant or
Beneficiary from a Participant’s Account will be paid in cash. Except as
otherwise provided in Section 6.4, such distribution will be paid in either a
lump sum payment or in monthly, quarterly, or annual installments over a period
not to exceed 15 years; provided that if the value of the Participant’s Account
at the time of distribution is less than $50,000, such distribution shall be
paid in the form of a lump sum distribution. With respect to each annual
deferral amount (including both Participant deferrals and Company contribution
amounts for such Plan Year), a Participant must elect which form of payment to
receive in his initial or annual deferral election form, which election may be
changed by the Participant at any time so long as (i) the election does not take
effect until at least 12 months after the date in which the election is made,
(ii) the first payment for which the election is made will be deferred for a
period of 5 years from the date such payment would otherwise have been made, and
(iii) the change is received by the Plan Administrator at least 12 months prior
to the Participant’s first scheduled payment date. In the absence of a
Participant making a distribution election, the default form of payment shall be
lump sum. Participant’s Account shall continue to be credited with earnings
pursuant to Sections 4.1 and 4.2 of the Plan until all amounts credited to his
Account under the Plan have been distributed. Notwithstanding the foregoing, in
the case of each individual who is a Participant in the Plan as of the date of
adoption of this restatement, such Participant may modify his or her prior
payment election if such modification is made on or before December 31, 2007 and
complies in all respects with the election timing requirements of Section 409A
of the Code (and regulations and other guidance issued thereunder).


6.6.

Designation of Beneficiary. Each Participant has the right to designate, on
forms supplied by and delivered to the Plan Administrator, a Beneficiary or
Beneficiaries to receive his benefits in the event of his death. For each
Participant who is married, his Beneficiary will be deemed to be his spouse,
unless the Participant’s spouse consents to the Participant’s Beneficiary
designation to the contrary. Such consent must be in writing, must acknowledge
the effect of the Beneficiary designation and the spouse’s consent thereto.
Subject to the foregoing, each Participant may change his Beneficiary
designation from time to time in the manner described above and the change will
be effective upon receipt by the Plan Administrator, whether or not the
Participant is living at the time the notice is received. There is no liability
on the part of the Plan Administrator with respect to any payment authorized by
the Plan Administrator in accordance with the most recent valid Beneficiary
designation of the Participant in the Plan Administrator’s possession before
receipt of a more recent and valid Beneficiary designation. If no designated
Beneficiary is living when benefits become payable, or if there is no designated
Beneficiary, the Beneficiary will be Participant’s spouse; or if no spouse is
then living, such Participant’s issue, including any legally adopted child or
children, in equal shares by right of representation; or if no such designated
Beneficiary and no such spouse or issue, including any legally adopted child or
children, is living upon the death of a Participant, or if all such persons die
prior to the full distribution of such Participant’s benefits, then the
Beneficiary shall be the estate of the Participant.


6.7.

Payments to Disabled. If a person entitled to any payment is under a legal
disability, or in the sole judgment of the Plan Administrator is otherwise
unable to apply such payment to his own interest and advantage, the Plan
Administrator in the exercise of its discretion may make any such payment in any
one or more of the following ways: (a) directly to such person, (b) to his legal
guardian or conservator, or (c) to his spouse or to any person charged with the
legal duty of his support, to be expended for his benefit. The decision of the
Plan Administrator will in each case be final and binding upon all persons in
interest.


6.8.

Underpayment or Overpayment of Benefits. In the event that, through misstatement
or computation error, benefits are underpaid or overpaid, there is no liability
for any more than the correct benefit sums under the Plan. Overpayments may be
deducted from future payments under the Plan, and underpayments may be added to
future payments under the Plan, subject to applicable limitations under
Section 409A of the Code.


6.9.

Inability to Locate Participant. In the event that the Plan Administrator is
unable to locate a Participant or Beneficiary within two years following the
required payment date, the amount allocated to the Participant’s Account shall
be forfeited. If, after such forfeiture, the Participant or Beneficiary later
claims such benefit, such benefit shall be reinstated without interest or
earnings.



ARTICLE 7


WITHDRAWALS

7.1.

Scheduled Withdrawals.


(a)

In the case of a Participant who has elected a Scheduled Withdrawal for a
distribution while still in the employ of the Company, such Participant shall
receive his Distributable Amount, but only with respect to those vested
deferrals and earnings thereon that have been elected by Participant to be
subject to the Scheduled Withdrawal in accordance with this Section 7.1(a) of
the Plan. A Participant’s Scheduled Withdrawal can be no earlier than two years
from the last day of the Plan Year for which Participant’s deferrals are made.
Any distribution made pursuant to a Scheduled Withdrawal shall be made in either
a lump-sum payment or annual installment payments up to 5 years. These payments
will be made in February of the year(s) selected.


(b)

A Participant may extend the Scheduled Withdrawal for any Plan Year, provided
such extension occurs at least one year before the Scheduled Withdrawal and is
for a period of not less than five years from the Scheduled Withdrawal. In the
event a Participant separates from service with the Company prior to a Scheduled
Withdrawal, other than by reason of death,(3) then the portion of Participant’s
Account associated with a Scheduled Withdrawal that has not occurred prior to
such termination, shall be distributed, along with any remaining portion of the
annual deferral amount not subject to the Scheduled Withdrawal, in the form
selected by the Participant in accordance with Section 6.5. If no such election
was made under Section 6.5 for such annual deferral amount, such Scheduled
Withdrawal shall be paid in a lump sum.


7.2.

Hardship. In the event of an unforeseeable financial emergency, a Participant
may make a written request to the Plan Administrator for a hardship withdrawal
from his Account. For purposes of this Plan, an “unforeseeable financial
emergency” is defined as a severe financial hardship to the Participant
resulting from a sudden and unexpected illness or accident of the Participant or
a dependent (as such term is defined in Section 152(a) of the Code) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The granting of a Participant’s
request for a hardship withdrawal shall be left to the absolute discretion of
the Plan Administrator and the Plan Administrator may deny such request even if
an unforeseeable financial emergency clearly exists. A request for a hardship
withdrawal must be made in writing at least 30 days in advance, on a form
provided by the Plan Administrator, and must be expressed as a specific dollar
amount. The amount of a hardship withdrawal may not exceed the lesser of the
amount required to meet Participant’s unforeseeable financial emergency or
Participant’s vested Account balance. A hardship withdrawal will not be
permitted to the extent that the hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise, liquidation of the
Participant’s assets to the extent that such liquidation would not itself cause
a severe financial hardship, or by the cessation of Deferral Contributions.


7.3.

Acceleration of Benefits. The Plan Administrator may accelerate the distribution
of a Participant’s vested Account balance in order to (a) satisfy a domestic
relations order; (b) pay employment taxes on amounts deferred under the Plan;
(c) permit an automatic lump sum payment of not more than $10,000 upon the
termination of a Participant’s entire interest in the Plan; or (d) any other
permitted acceleration under Section 409A of the Code and the regulations
thereof, including a Change of Control. In the event an accelerated distribution
is requested by a Participant to satisfy a domestic relations order, the Plan
Administrator shall make payments to someone other than Participant, as directed
by the qualified domestic relations order.


7.4.

Crediting of Withdrawals. Withdrawals and other distributions shall be charged
pro rata to the Funds in which the Account of the Participant is invested,
pursuant to his designation under Sections 4.1 and 4.2 hereof.



ARTICLE 8


ADMINISTRATION OF THE PLAN

8.1.

Adoption of Trust. The Company may enter into a Trust Agreement with the
Trustee, to which the Company or any adopting Affiliate may, in its sole
discretion, contribute cash or other property to provide for the payment of
benefits under the Plan. The provisions of the Plan shall govern the rights of a
Participant to receive distributions pursuant to the Plan. The provisions of the
Trust Agreement shall govern the rights of the Company, adopting Affiliates,
Participants and the creditors of the Company and adopting Affiliates to the
assets transferred to the Trust Fund. All obligations under the Plan may be
satisfied with Trust assets distributed pursuant to the terms of the Trust
Agreement, and any such distribution shall reduce the obligations under the
Plan.


8.2.

Powers of the Plan Administrator.


(a)

The Plan Administrator shall have the power and discretion to perform the
administrative duties described in this Plan or required for proper
administration of the Plan and shall have all powers necessary to enable it to
properly carry out such duties. Without limiting the generality of the
foregoing, the Plan Administrator shall have the power and discretion to
construe and interpret this Plan, to hear and resolve claims relating to this
Plan, and to decide all questions and disputes arising under this Plan. The Plan
Administrator shall determine, in its discretion, the status and rights of a
Participant, and the identity of the Beneficiary or Beneficiaries entitled to
receive any benefits payable hereunder on account of the death of a Participant.


(b)

Except as is otherwise provided hereunder, the Plan Administrator shall
determine the manner and time of payment of benefits under this Plan. All
benefit disbursements by the Trustee shall be made upon the instructions of the
Plan Administrator.


(c)

The decision of the Plan Administrator upon all matters within the scope of its
authority shall be binding and conclusive upon all persons.


(d)

The Plan Administrator shall file all reports and forms lawfully required to be
filed by the Plan Administrator and shall distribute any forms, reports or
statements to be distributed to Participants and others.


(e)

The Plan Administrator shall keep itself advised with respect to the investment
of the Trust Fund and shall report to the Company regarding the investment and
reinvestment of the Trust Fund not less frequently than annually.


8.3.

Creation of Committee. The Compensation Committee may appoint a separate
committee to perform its duties as Plan Administrator by the adoption of
appropriate Compensation Committee Board of Directors resolutions. The committee
must consist of at least two (2) members, and they shall hold office during the
pleasure of the Compensation Committee. The committee members shall serve
without compensation but shall be reimbursed for all expenses by the Company.
The committee shall conduct itself in accordance with the provisions of this
Article VIII. The members of the committee may resign with 30 days notice in
writing to the Company and may be removed immediately at any time by written
notice from the Company.


8.4.

Chairman and Secretary. The committee shall elect a chairman from among its
members and shall select a secretary who is not required to be a member of the
committee and who may be authorized to execute any document or documents on
behalf of the committee. The secretary of the committee or his designee shall
record all acts and determinations of the committee and shall preserve and
retain custody of all such records, together with such other documents as may be
necessary for the administration of this Plan or as may be required by law.


8.5.

Appointment of Agents. The committee may appoint such other agents, who need not
be members of the committee, as it may deem necessary for the effective
performance of its duties, whether ministerial or discretionary, as the
committee may deem expedient or appropriate. The compensation of any agents who
are not employees of the Company shall be fixed by the committee within any
limitations set by the Board of Directors.


8.6.

Majority Vote and Execution of Instruments. In all matters, questions and
decisions, the action of the committee shall be determined by a majority vote of
its members. They may meet informally or take any ordinary action without the
necessity of meeting as a group. All instruments executed by the committee shall
be executed by a majority of its members or by any member of the committee
designated to act on its behalf.


8.7.

Allocation of Responsibilities. The committee may allocate responsibilities
among its members or designate other persons to act on its behalf. Any
allocation or designation, however, must be set forth in writing and must be
retained in the permanent records of the committee.


8.8.

Conflict of Interest. No member of the committee who is a Participant shall take
any part in any action in connection with his participation as an individual.
Such action shall be voted or decided by the remaining members of the committee.


8.9.

Indemnity. To the extent permitted by applicable state law, the Company shall
indemnify and hold harmless the Plan Administrator, the committee and each
member thereof, the Board of Directors, and any delegate of the committee or
Plan Administrator who is an employee of the Company against any and all
expenses, liabilities and claims, including legal fees to defend against such
liabilities and claims arising our of their discharge in good faith of
responsibilities under or incident to the Plan, other than expenses and
liabilities arising out of willful misconduct. This indemnity shall not preclude
such further indemnities as may be available under insurance purchased by the
Company or provided by the Company under any bylaw, agreement or otherwise, as
such indemnities are permitted under state law.



ARTICLE 9


ADOPTION OF PLAN BY AFFILIATES

The adoption of this Plan by any Affiliate shall not be effective without the
written consent of the Company. Any adoption shall be evidenced by certified
copies of the resolution of the foregoing board of directors indicating the
adoption. The resolution shall define the effective date for the purpose of the
Plan as adopted by the corporation or Affiliate. Upon the adoption by any
Affiliate, the term “Company” shall include such Affiliate.


ARTICLE 10


CLAIM REVIEW PROCEDURE

10.1.

General. In the event that a Participant or Beneficiary is denied a claim for
benefits under this Plan (the “claimant”), the Plan Administrator shall provide
to the claimant written notice of the denial which shall set forth:


(a)

the specific reason or reasons for the denial;


(b)

specific references to pertinent Plan provisions on which the Plan Administrator
based its denial;


(c)

a description of any additional material or information needed for the claimant
to perfect the claim and an explanation of why the material or information is
needed;


(d)

a statement that the claimant may:


(1)

request a review upon written application to the Plan Administrator;


(2)

review pertinent Plan documents; and


(3)

submit issues and comments in writing; and


(e)

That any appeal the claimant wishes to make of the adverse determination must be
in writing to the Plan Administrator within sixty (60) days after receipt of the
Plan Administrator’s notice of denial of benefits. The Plan Administrator’s
notice must further advise the claimant that his failure to appeal the action to
the Plan Administrator in writing within the sixty (60) day period will render
the Plan Administrator’s determination final, binding, and conclusive.


10.2.

Appeals.


(a)

If the claimant should appeal to the Plan Administrator, he, or his duly
authorized representative, may submit, in writing, whatever issues and comments
he, or his duly authorized representative, feels are pertinent. The Plan
Administrator shall re-examine all facts related to the appeal and make a final
determination as to whether the denial of benefits is justified under the
circumstances. The Plan Administrator shall advise the claimant in writing of
its decision on his appeal, the specific reasons for the decision, and the
specific Plan provisions on which the decision is based. The notice of the
decision shall be given within 60 days of the claimant’s written request for
review, unless special circumstances (such as a hearing) would make the
rendering of a decision within the 60 day period infeasible, but in no event
shall the Plan Administrator render a decision regarding the denial of a claim
for benefits later than 120 days after its receipt of a request for review. If
an extension of time for review is required because of special circumstances,
written notice of the extension shall be furnished to the claimant prior to the
date the extension period commences.


(b)

If, upon appeal, the Plan Administrator shall grant the relief requested by the
claimant, then, in addition, the Plan Administrator shall award to the claimant
reasonable fees and expenses of counsel, or any other duly authorized
representative of claimant, which shall be paid by the Company. The
determination as to whether such fees and expenses are reasonable shall be made
by the Company in its sole and absolute discretion and such determination shall
be binding and conclusive on all parties.


10.3.

Notice of Denials. The Plan Administrator’s notice of denial of benefits shall
identify the address to which the claimant may forward his appeal.



ARTICLE 11


LIMITATION OF RIGHTS, CONSTRUCTION

11.1.     Limitation of Rights. Neither this Plan, any Trust Agreement, nor
membership in the Plan shall give any employee or other person any right except
to the extent that the right is specifically fixed under the terms of the Plan.
The establishment of the Plan shall not be construed to give any individual a
right to be continued in the service of the Company or as interfering with the
right of the Company to terminate the service of any individual at any time.

11.2.     Construction. The masculine gender, where appearing in the Plan, shall
include the feminine gender (and vice versa), and the singular shall include the
plural, unless the context clearly indicates to the contrary. Headings and
subheadings are for the purpose of reference only and are not to be considered
in the construction of this Plan. If any provision of this Plan is determined to
be for any reason invalid or unenforceable, the remaining provisions shall
continue in full force and effect. All of the provisions of this Plan shall be
construed and enforced in accordance with the laws of the State of Utah.


ARTICLE 12


LIMITATION ON ASSIGNMENT; PAYMENTS TO LEGALLY


INCOMPETENT DISTRIBUTEE

12.1.     Anti-Alienation Clause. No benefit which shall be payable under the
Plan to any person shall be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance or charge, and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber, charge or
otherwise dispose of the same shall be void. No benefit shall in any manner be
subject to the debts, contracts, liabilities, engagements or torts of any
person, nor shall it be subject to attachment or legal process for or against
any person, except to the extent as may be required by law.

12.2.     Permitted Arrangements. Section 12.1 shall not preclude arrangements
for the withholding of taxes from benefit payments, arrangements for the
recovery of benefit overpayments, arrangements for the transfer of benefit
rights to another plan, or arrangements for direct deposit of benefit payments
to an account in a bank, savings and loan association or credit union (provided
that such arrangement is not part of an arrangement constituting an assignment
or alienation). Additionally, Section 12.1 shall not preclude arrangements for
the distribution of the benefits of a Participant or Beneficiary pursuant to the
terms and provisions of a “domestic relations order” in accordance with such
procedures as may be established from time to time by the Plan Administrator.

12.3.     Payment to Minor or Incompetent. Whenever any benefit which shall be
payable under the Plan is to be paid to or for the benefit of any person who is
then a minor or determined by the Plan Administrator to be incompetent by
qualified medical advice, the Plan Administrator need not require the
appointment of a guardian or custodian, but shall be authorized to cause the
same to be paid over to the person having custody of the minor or incompetent,
or to cause the same to be paid to the minor or incompetent without the
intervention of a guardian or custodian, or to cause the same to be paid to a
legal guardian or custodian of the minor or incompetent if one has been
appointed or to cause the same to be used for the benefit of the minor or
incompetent.


ARTICLE 13


AMENDMENT, MERGER, AND TERMINATION

13.1.     Amendment. The Company shall have the right at any time, by an
instrument in writing duly executed, acknowledged and delivered to the Plan
Administrator, to modify, alter or amend this Plan, in whole or in part,
prospectively or retroactively; provided, however, that the duties and
liabilities of the Plan Administrator and any Trustee hereunder shall not be
substantially increased without its written consent; and provided further that
the amendment shall not reduce any Participant’s interest in the Plan,
calculated as of the date on which the amendment is adopted. If the Plan is
amended by the Company after it is adopted by an Affiliate, unless otherwise
expressly provided, it shall be treated as so amended by such Affiliate without
the necessity of any action on the part of the Affiliate. Any Affiliate or other
corporation adopting this Plan hereby delegates the authority to amend the Plan
to the Company. An Affiliate or other corporation that has adopted this Plan may
terminate its future participation in the Plan at any time.

13.2.     Merger or Consolidation of Company. The Plan shall not be
automatically terminated by the Company’s acquisition by or merger into any
other employer, but the Plan shall be continued after such acquisition or merger
if the successor employer elects and agrees to continue the Plan. All rights to
amend, modify, suspend, or terminate the Plan shall be transferred to the
successor employer, effective as of the date of the merger.

13.3.     Termination of Plan or Discontinuance of Contributions. It is the
expectation of the Company that this Plan and the payment of contributions
hereunder will be continued indefinitely. However, continuance of the Plan is
not assumed as a contractual obligation of the Company, and the right is
reserved at any time to terminate this Plan or to reduce, temporarily suspend or
discontinue contributions hereunder. The termination of the Plan shall not
adversely affect any Participant or Beneficiary who has become entitled to the
payment of any benefits under the Plan as of the date of termination; provided,
however, that to the extent permissible under Code Section 409A and related
regulations and guidance, including but not limited to such guidance and
regulations as may be issued after the effective date of this Plan, if there is
a termination of the Plan with respect to all Participants, the Company shall
have the right, in its sole discretion, and notwithstanding any elections made
by the Participant, to immediately pay all benefits in a lump sum following such
termination.

13.4.     Limitation of Company’s Liability. The adoption of this Plan is
strictly a voluntary undertaking on the part of the Company and shall not be
deemed to constitute a contract between the Company and any employee or
Participant or to be consideration for, an inducement to, or a condition of the
employment of any employee. A Participant, employee, or Beneficiary shall not
have any right to retirement or other benefits except to the extent provided
herein.


ARTICLE 14


GENERAL PROVISIONS

14.1.     Status of Participants as Unsecured Creditors. All benefits under the
Plan shall be the unsecured obligations of the Company as applicable, and,
except for those assets which may be placed in any Trust Fund established in
connection with this Plan, no assets will be placed in trust or otherwise
segregated from the general assets of the Company or each Company, as
applicable, for the payment of obligations hereunder. To the extent that any
person acquires a right to receive payments hereunder, such right shall be no
greater than the right of any unsecured general creditor of the Company.

14.2.     Uniform Administration. Whenever in the administration of the Plan any
action is required by the Plan Administrator, such action shall be uniform in
nature as applied to all persons similarly situated.

14.3.     Heirs and Successors. All of the provisions of this Plan shall be
binding upon all persons who shall be entitled to any benefits hereunder, and
their heirs and legal representatives.

To signify its adoption of this Plan document, the Company has caused this Plan
document to be executed by a duly authorized officer of the Company on this
___th day of _______________, 2007.

NU SKIN ENTERPRISES, INC.


By:     /s/ D. Matthew Dorny
Its:     Vice President



SCHEDULE A


NU SKIN INTERNATIONAL, INC. DEFERRED COMPENSATION PLAN (ADAMS, MARK)

NU SKIN INTERNATIONAL, INC. DEFERRED COMPENSATION PLAN (ALLEN, CHARLES)

DEFERRED COMPENSATION PLAN (NEW PARTICIPANT FORM) (AVERETT, CLAIRE)

DEFERRED COMPENSATION PLAN 2004B (AVERETT, CLAIRE)

NU SKIN INTERNATIONAL, INC. DEFERRED COMPENSATION PLAN (BUSH, LORI)

DEFERRED COMPENSATION PLAN 2004B (BUSH, LORI)

NU SKIN INTERNATIONAL, INC. DEFERRED COMPENSATION PLAN (CERQUEIRA, LUIZ)

NU SKIN INTERNATIONAL, INC. DEFERRED COMPENSATION PLAN (CHANG, JOSEPH)

DEFERRED COMPENSATION PLAN 2004B (CHANG, JOSEPH)

DEFERRED COMPENSATION PLAN (NEW PARTICIPANT FORM) (CHARD, DAN)

NU SKIN INTERNATIONAL, INC. DEFERRED COMPENSATION PLAN (CONLEE, ROBERT)

NU SKIN INTERNATIONAL, INC. DEFERRED COMPENSATION PLAN (DORNY, MATT)

DEFERRED COMPENSATION PLAN (NEW PARTICIPANT FORM) (DURRANT, JODI)

NU SKIN INTERNATIONAL, INC. DEFERRED COMPENSATION PLAN (FORD, JOE)

NU SKIN INTERNATIONAL, INC. DEFERRED COMPENSATION PLAN (FRALICK, JOHN)

NU SKIN INTERNATIONAL, INC. DEFERRED COMPENSATION PLAN (FRARY, JIM)

DEFERRED COMPENSATION PLAN (NEW PARTICIPANT FORM) (GARRETT, GARY)

DEFERRED COMPENSATION PLAN (NEW PARTICIPANT FORM) (HARTVIGSEN, RICH)

DEFERRED COMPENSATION PLAN 2004B (HARTVIGSEN, RICH)

DEFERRED COMPENSATION PLAN (NEW PARTICIPANT FORM) (HENDERSON, SID)

DEFERRED COMPENSATION PLAN 2004B (HENDERSON, SID)

DEFERRED COMPENSATION PLAN (NEW PARTICIPANT FORM) (HOWE, KEITH)

NU SKIN INTERNATIONAL, INC. DEFERRED COMPENSATION PLAN (HUNT, TRUMAN)

DEFERRED COMPENSATION PLAN (NEW PARTICIPANT FORM) (KING, RICHARD)

DEFERRED COMPENSATION PLAN 2004B (KING, RICHARD)

DEFERRED COMPENSATION PLAN (NEW PARTICIPANT FORM) (LINDLEY, COREY)

> NU SKIN INTERNATIONAL, INC. DEFERRED COMPENSATION PLAN (LORDS, BRIAN)

DEFERRED COMPENSATION PLAN (NEW PARTICIPANT FORM) (MACFARLENE, LARRY V.)

NU SKIN INTERNATIONAL, INC. DEFERRED COMPENSATION PLAN (MANGUM, BART)

DEFERRED COMPENSATION PLAN (NEW PARTICIPANT FORM) (MESSICK, OWEN)

DEFERRED COMPENSATION PLAN (NEW PARTICIPANT FORM) (MORRIS, BRAD)

NU SKIN INTERNATIONAL, INC. DEFERRED COMPENSATION PLAN (NIELSON, CHRIS)

NU SKIN INTERNATIONAL, INC. DEFERRED COMPENSATION PLAN (NELSON, BRETT)

NU SKIN INTERNATIONAL, INC. DEFERRED COMPENSATION PLAN (PETERSON, JACK)

DEFERRED COMPENSATION PLAN (NEW PARTICIPANT FORM) (SCHULTZ, TOM)

DEFERRED COMPENSATION PLAN (NEW PARTICIPANT FORM) (SCHWERDT, SCOTT)

NU SKIN INTERNATIONAL, INC. DEFERRED COMPENSATION PLAN (SMIDT, CARSTEN)

DEFERRED COMPENSATION PLAN (NEW PARTICIPANT FORM) (SMITH, MICHAEL)

NU SKIN INTERNATIONAL, INC. DEFERRED COMPENSATION PLAN (THIBAUDEAU, ELIZABETH)

NU SKIN INTERNATIONAL, INC. DEFERRED COMPENSATION PLAN (TREHARNE, ALEX)

DEFERRED COMPENSATION PLAN (NEW PARTICIPANT FORM) (VAN PELT, DANE)

DEFERRED COMPENSATION PLAN 2004B (VAN PELT, DANE)

NU SKIN INTERNATIONAL, INC. DEFERRED COMPENSATION PLAN (WAYMENT, BRAD)

DEFERRED COMPENSATION PLAN (NEW PARTICIPANT FORM) (WOLFERT, MARK)

NU SKIN INTERNATIONAL, INC. DEFERRED COMPENSATION PLAN (WOOD, RITCH)

NU SKIN INTERNATIONAL, INC. DEFERRED COMPENSATION PLAN (YOUNG, ROB)